DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wentling (US 6,382,411) in view of Klauke (5,823,391).
Claim 1
Wentling discloses a liquid containing assembly comprising a clamping device (10), comprising a first surrounding body (24) and a second surrounding body (26) rotatably connected to the first surrounding body along hinge (30 or 32), wherein a clamping space is formed when the first surrounding body is closed to the second surrounding body by latches (44 and 46) forming open space for accommodating reservoir (12); a supplementary package/reservoir (12), comprising an accommodating body configured to accommodate liquid and an open tube (20) connected to the accommodating body (see figure 1).  Wentling does not disclose a positioning mechanism.  However, Klauke discloses a dispensing package comprising two portions connected together by positioning mechanism/complementary ribs (100) disposed along a length of the 
Claim 7
Wentling further discloses the first surrounding body has a first top edge, the second surrounding body has a second top edge, and the first top edge is jointed to the second top edge to form an opening to expose the open tube of the supplementary package when the first surrounding body is closed to the second surrounding body (see figure 1).
Claims 1 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuracina (US 6,506,092) in view of Klauke (5,823,391).
Claim 1
Kuracina discloses a liquid containing assembly comprising a clamping device (defined by combination of 133 and 134), comprising a first surrounding body (133) and a second surrounding body (134) rotatablely connected to the first surrounding body along hinge area 130) (see column 17 lines 66-67 and column 18 lines 1-10), wherein a clamping space is formed when the first surrounding body is closed to the second surrounding body (see figure 19A-19C); a supplementary package/bottle (10), comprising an accommodating body configured to accommodate liquid and an open tube/bottle neck connected to the accommodating body (see column 4 lines 58-59).  Kuracina does not disclose a positioning mechanism.  However, Klauke discloses a dispensing package comprising two portions connected together by positioning mechanism/complementary ribs (100) disposed along a length of the dispensing package, wherein the positioning mechanism/complementary ribs comprises a first positioning portion (defined by any of the ribs 100 in container portion 32a), disposed on 
Claim 7

Claim 8
Kuracina further discloses the first surrounding body comprises a first side wall (defined by vertical wall in portion 133) and a first bottom wall (defined by base section 131 from portion 133) connected to the first side wall, the second surrounding body comprises a second side wall (defined by vertical wall in portion 134) and a second bottom wall (defined by base section 132 from portion 134) connected to the second side wall, and rotation of the first surrounding body relative to the second surrounding body closes the first side wall to the second side wall and closes the first bottom wall to the second bottom wall (see column 17 lines 66-67 and column 18 lines 1-16).
Claim 9
Kuracina, embodiment of figure 58, discloses a first fastening portion (438) engaging with a second fastening portion (168) that limit separable movement of two surrounding bodies (see figures 58, 61 and column 29 lines 58-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping device of Kuracina including the fastening members as taught in embodiment of figure 58 to prevent unintended opening between the two surrounding bodies.
Claim 10
.

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736